UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4743


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MARCUS MAYHEW CURRY,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Senior District Judge. (1:05-cr-00282-JAB-1)


Submitted:   May 29, 2015                     Decided:   June 4, 2015


Before KING, GREGORY, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, Eric D. Placke, First
Assistant Federal Public Defender, Greensboro, North Carolina,
for Appellant. Terry Michael Meinecke, Assistant United States
Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Marcus Mayhew Curry appeals the 500-month sentence imposed

by the district court following our remand for resentencing on

eight    drug   and   firearm    convictions.            On   appeal,     counsel   has

filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967), stating that there are no meritorious grounds for appeal

but     questioning    whether     Curry’s         sentence     is      substantively

reasonable.      Although notified of his right to do so, Curry has

not filed a pro se supplemental brief.               We affirm.

      When reviewing a sentence for reasonableness, we apply “an

abuse-of-discretion standard.”           Gall v. United States, 552 U.S.
38, 51 (2007).        We first examine the sentence for “significant

procedural error.”       Id.     If there is none, we “then consider the

substantive reasonableness of the sentence . . . , tak[ing] into

account the totality of the circumstances.”                    Id.   We presume on

appeal that a sentence within the Sentencing Guidelines range

established by the district court is substantively reasonable.

United States v. Louthian, 756 F.3d 295, 306 (4th Cir.), cert.

denied, 135 S. Ct. 421 (2014).                    An appellant can rebut that

presumption only “by showing that the sentence is unreasonable

when measured against the 18 U.S.C. § 3553(a) [(2012)] factors.”

Id.

      Curry challenges only the substantive reasonableness of his

sentence.       We    conclude    that       he    has    failed     to    rebut    the

                                         2
presumption of reasonableness accorded to his within-Guidelines

sentence on the counts to which a mandatory consecutive sentence

did not apply. ∗    As indicated by the district court’s statements

at the resentencing hearing, the court found that the totality

of   the   circumstances       warranted      concurrent     sentences   of    140

months — the bottom of the Guidelines range applicable to his

convictions      under    21    U.S.C.       §§ 841(a)(1),    (b)(1)(B),      (C),

856(a)(1), (b) (2012) — but did not warrant a downward variance.

Such a determination is not an abuse of discretion.

     In accordance with Anders, we have reviewed the record in

this case and have found no meritorious grounds for appeal.                     We

therefore affirm the district court’s second amended judgment.

This court requires that counsel inform Curry, in writing, of

the right to petition the Supreme Court of the United States for

further review.     If Curry requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel    may   move    in    this   court    for   leave   to   withdraw    from

representation.     Counsel’s motion must state that a copy thereof

was served on Curry.




     ∗
        The district court sentenced Curry to the statutory
minimum consecutive sentences on his two convictions under 18
U.S.C. § 924(c) (2012); he does not challenge those sentences on
appeal.



                                         3
     We dispense with oral argument because the facts and legal

contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                                AFFIRMED




                                   4